Mr. Justice Breese delivered the opinion of the Court: This was a proceeding, on the equity side of the circuit court of Marion, by bill, in which Johnson A. Power was complainant and George Briscoe defendant, which resulted in a decree for complainant, as prayed. The defendant appeals, and makes the point, and it is the most material one, that, inasmuch as complainant herein was, with others, defendant to a bill in chancery theretofore brought by appellant to foreclose a certain mortgage on a part of the land the subject of controversy, complainant did not interpose a cross-bill in order to the adjustment of his equities now sought to be established, and his failing to do so bars him of any right to maintain this suit; that, as to the subject matter of this suit, those proceedings adjudged it. A complete answer to this is, that the foreclosure suit by Briscoe, against Lloyd and others, including this complainant, was for a different piece of land, being for the west half of the north-west quarter of section 3, while the right of complainant arises out of the east half of that quarter section, to free which from a trust deed he was bound to pay a large sum of money, which appellant was legally bound to pay. It is a case presenting strong equities on the part of appellee, and we are at a loss to perceive how the proceedings to foreclose the east half could so affect the west half as to require appellee, in order to preserve his rights, to file a cross-bill. Such a bill is necessary where a defendant is entitled to some positive relief beyond what the scope of complainant’s suit would afford him. It does not appear there was anything in the original foreclosure suit brought by Briscoe necessary to be made the subject of cross-litigation. Some objection is made that Whittaker and Stone, the trustees in the original sale and deeds, were not made parties. We see no necessity that they should be parties, as this decree in no way affects them or the interests they represent. As to the amount of the decree, a close computation shows it is a trifle too large, but not so large as to justify a reversal. On the whole record, we find no error, and affirm the decree. Decree affirmed.